Exhibit 10.4

[MMC Letterhead]

March 18, 2010

Peter J. Beshar

[Address]

[City, State Zip Code]

 

Subject:

   Terms of Employment

Dear Peter:

This letter agreement is intended to set forth the terms of your continued
employment by Marsh & McLennan Companies, Inc. (“MMC” or the “Company”) as its
Executive Vice President and General Counsel. This position reports to the Chief
Executive Officer of MMC. Your current principal work location is in New York,
NY. The terms of this letter agreement are effective as of March 31, 2010. On
that date, except as otherwise provided herein, the terms of the Employment
Agreement dated as of November 21, 2007 between you and MMC, as amended (the
“Prior Agreement”) shall be of no further force and effect.

 

1. Duties and Responsibilities

You will continue to devote all of your attention and time during working hours
to the affairs and business of the Company and use your best efforts to perform
such duties and responsibilities as are consistent with your position and as
shall, from time to time, be reasonably assigned to you by the Chief Executive
Officer of MMC. In addition, you agree to serve, without additional
compensation, as an officer and director for any member of the Affiliated Group.
For purposes of this letter agreement, the term “Affiliated Group” means MMC and
any corporation, partnership, joint venture, limited liability company, or other
entity in which MMC has a 10% or greater direct or indirect interest. Except for
those boards or committees set forth on Exhibit A, if any, you may not serve on
corporate, civic or charitable boards or committees without the prior written
consent of MMC.

 

2. Compensation and Benefits

Your compensation and benefits are as set forth below and in Exhibit A.

 

  a. Annual base salary: You will receive an annual base salary of the amount
set forth on Exhibit A, payable in installments in accordance with the Company’s
payroll procedures in effect from time to time. Your base salary will be
considered for adjustment in succeeding years as part of your normal performance
management process.

 

  b. Vacation: You are entitled to 5 weeks of vacation annually, in accordance
with our Company policy.



--------------------------------------------------------------------------------

March 18, 2010

Peter J. Beshar

Page 2

 

  c. Annual bonus: You are eligible for an annual bonus on the terms set forth
on Exhibit A. Bonus awards are discretionary and may be paid in the form of
cash, deferred cash or MMC stock units, or a combination thereof. Except as
provided in this paragraph and in Section 3(a), to qualify for an annual bonus
you must remain continuously and actively employed by the Company through the
date of the bonus payment. The annual bonus shall be paid no later than March 15
of the year following the year for which such bonus is earned. In the event of
your Permanent Disability (as defined below) or death, the Company shall pay you
(or your estate in the case of death) a prorated target annual bonus for the
year in which your termination occurs based on the portion of the year elapsed
as of the date of your termination. Any such bonus amount shall be paid within
30 days of your death. In the event of your Permanent Disability, your prorated
annual bonus payment is conditioned upon, and subject to, your execution and
delivery to the Company within 30 days of the date of such event a valid
confidential waiver and release of claims agreement (including restrictive
covenants) in a form satisfactory to the Company (the “Release”) and such
Release has become irrevocable as provided therein (the “Release Date”). Payment
of any such annual bonus amount shall then be paid within 30 days following the
Release Effective Date.

As used in this letter agreement, “Permanent Disability” will be deemed to occur
when it is determined (by MMC’s disability carrier or the primary long-term
disability plan or program applicable to you because of your employment with the
Company) that you are unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months.

 

  d. Annual Long-Term Incentive Compensation: You are eligible to participate in
MMC’s long-term incentive program with a target long-term incentive compensation
award as set forth on Exhibit A. Long-term incentive awards are discretionary
and are governed by terms and conditions approved by the Compensation Committee
as set forth in the award agreement and in MMC’s 2000 Senior Executive Incentive
and Stock Award Plan (or other plan under which the long-term incentive award is
granted). In accordance with Company practice, you will be required to enter
into a “Restrictive Covenants Agreement” in connection with the grant.

 

  e. Benefit Programs: You and your eligible family members are eligible for
participation in employee benefit plans, policies and programs provided by the
Company on such terms and conditions as are generally provided to similarly
situated employees of the Company. Please be aware that nothing in this letter
agreement shall limit the Company’s ability to change, modify, cancel or amend
any such policies or plans. In addition, you will be eligible to participate in
the MMC Financial Services Program, as in effect from time to time.



--------------------------------------------------------------------------------

March 18, 2010

Peter J. Beshar

Page 3

 

3. Termination of Employment

 

  a. You will be designated as a “Key Employee” under the Marsh & McLennan
Companies, Inc. Senior Executive Severance Pay Plan (the “Senior Executive
Severance Pay Plan”). In the event that your employment with the Company
terminates for any reason, the Senior Executive Severance Plan will exclusively
govern the terms under which you may be eligible to receive severance and/or
other transition benefits from the Company. In the event that the reason for
your termination of employment entitles you to receive severance benefits under
Article 5 of the Senior Executive Severance Plan, the Company shall also pay you
the earned annual bonus, if any, for the calendar year that preceded your
termination to the extent not theretofore paid.

 

  b. Upon the termination of your employment for any reason, you shall
immediately resign, as of your date of termination, from all positions that you
then hold with any member of the Affiliated Group. You hereby agree to execute
any and all documentation to effectuate such resignations upon request by the
Company, but you shall be treated for all purposes as having so resigned upon
your date of termination, regardless of when or whether you execute any such
documentation.

 

  c. During the term of this letter agreement, and, subject to any other
business obligations that you may have, following your date of termination, you
agree to assist the Affiliated Group in the investigation and/or defense of any
claims or potential claims that may be made or threatened to be made against any
member of the Affiliated Group, including any of their officers or directors (a
“Proceeding”), and will assist the Affiliated Group in connection with any
claims that may be made by any member of the Affiliated Group in any Proceeding.
You agree, unless precluded by law, to promptly inform MMC if you are asked to
participate in any Proceeding or to assist in any investigation of any member of
the Affiliated Group. In addition, you agree to provide such services as are
reasonably requested by the Company to assist any successor to you in the
transition of duties and responsibilities to such successor. Following the
receipt of reasonable documentation, the Company agrees to reimburse you for all
of your reasonable out-of-pocket expenses associated with such assistance. Your
request for any reimbursement, including reasonable documentation, must be
submitted as soon as practicable and otherwise consistent with Company policy.
In any event, your request for a taxable reimbursement, including reasonable
documentation, must be submitted by the October 31st of the year following the
year in which the expense is incurred. The Company will generally reimburse such
expenses within 60 days of the date they are submitted, but in no event will
they be reimbursed later than the December 31st of the year following the year
in which the expense is incurred.

 

4. Restrictive Covenants

You are subject to existing restrictions with respect to confidentiality,
noncompetition or nonsolicitation under confidentiality, noncompetition,
nonsolicitation, or other agreements. Such restrictions, including specifically
the restrictions and provisions set forth in Section 4 of the Prior Agreement
(including Section 4.1(a)(iii) of the Prior



--------------------------------------------------------------------------------

March 18, 2010

Peter J. Beshar

Page 4

 

Agreement, which provides that your practice of law in any capacity following a
termination of employment with the Company is not a competitive activity), shall
remain in full force and effect and, by your execution of this letter agreement,
you hereby reaffirm and ratify such restrictions.

 

5. Miscellaneous

 

  a. Notices. Notices given pursuant to this letter agreement shall be in
writing and shall be deemed received when personally delivered, or on the date
of written confirmation of receipt by (i) overnight carrier, (ii) telecopy,
(iii) registered or certified mail, return receipt requested, postage prepaid,
or (iv) such other method of delivery as provides a written confirmation of
delivery. Notice to the Company shall be directed to:

Brian Duperreault

President and Chief Executive Officer

Marsh & McLennan Companies, Inc.

1166 Avenue of the Americas

New York, NY 10036

Notices to or with respect to you will be directed to you, or in the event of
your death, your executors, personal representatives or distributees, at your
home address as set forth in the records of the Company.

 

  b. Assignment of this Agreement. This letter agreement is personal to you and
shall not be assignable by you without the prior written consent of MMC. This
letter agreement shall inure to the benefit of and be binding upon the Company
and its respective successors and assigns. MMC may assign this letter agreement,
without your consent, to any member of the Affiliated Group or to any other
respective successor (whether directly or indirectly, by agreement, purchase,
merger, consolidation, operation of law or otherwise) to all, substantially all
or a substantial portion of the business and/or assets of the Company, as
applicable. If and to the extent that this letter agreement is so assigned,
references to the “Company” throughout this letter agreement shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as applicable.

 

  c. Merger of Terms. Except as set forth in Section 4 above and Section 5.d.
below, this letter agreement supersedes all prior discussions and agreements
between you and the Company with respect to the subject matters covered herein,
including, without limitation, the Prior Agreement.

 

  d. Indemnification. The indemnification provisions set forth in Section 3.8 of
the Prior Agreement shall remain in full force and effect.

 

  e. Governing Law; Amendments. This letter agreement shall be governed by and
construed in accordance with the laws of the State of New York, without
reference to principles of conflict of laws. The captions of this letter
agreement are not part of the provisions hereof and shall have no force or
effect. This letter agreement may not be amended or modified other than by a
written agreement executed by you and an authorized employee of MMC.



--------------------------------------------------------------------------------

March 18, 2010

Peter J. Beshar

Page 5

 

  f. Choice of Forum. The Company and you each hereby irrevocably and
unconditionally submits to the exclusive jurisdiction of any New York state
court or federal court of the United States of America sitting in the State of
New York, and any appellate court thereof, in any action or proceeding arising
out of or relating to this letter agreement or for recognition or enforcement of
any judgment relating thereto, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York state court or, to
the extent permitted by law, in such federal court. The Company and you agree
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

 

  g. Severability; Captions. In the event that any provision of this letter
agreement is determined to be invalid or unenforceable, in whole or in part, the
remaining provisions of this letter agreement will be unaffected thereby and
shall remain in full force and effect to the fullest extent permitted by law.
The captions in this letter agreement are not part of the provisions of this
letter agreement and will have no force or effect.

 

  h. Section 409A.

The provisions of this paragraph will only apply if and to the extent required
to avoid the imposition of taxes, interest and penalties on you under
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”).
Section 409A applies to nonqualified deferred compensation which exists if an
individual has a “legally binding right” to compensation that is or may be
payable in a later year. In furtherance of the objective of this paragraph, to
the extent that any regulations or other guidance issued under Section 409A
would result in your being subject to payment of taxes, interest or penalties
under Section 409A, you and the Company agree to use our best efforts to amend
this letter agreement in order to avoid or limit the imposition of any such
taxes, interest or penalties, while maintaining to the maximum extent
practicable the original intent of the applicable provisions. This paragraph
does not guarantee that you will not be subject to taxes, interest or penalties
under Section 409A with respect to compensation or benefits described or
referenced in this letter agreement.

Furthermore and notwithstanding any provision of this letter agreement to the
contrary, to the extent necessary to avoid the imposition of taxes, interest and
penalties on you under Section 409A, if at the time of the termination of your
employment you are a “specified employee” (as defined in Section 409A), you will
not be entitled to any payments upon termination of employment until the first
day of the seventh month after the termination of employment and any such
payments to which you would otherwise be entitled during the first six months
following your termination of employment will be accumulated and paid without
interest on the first day of the seventh month after the termination of
employment.



--------------------------------------------------------------------------------

March 18, 2010

Peter J. Beshar

Page 6

 

  i. Withholding Requirements. All amounts paid or provided to you under this
Agreement shall be subject to any applicable income, payroll or other tax
withholding requirements.

Please acknowledge your agreement with the terms of this letter agreement by
signing and dating the enclosed copy and returning it to me on or before
March 26, 2010.

Sincerely,

 

/s/ Brian Duperreault

Brian Duperreault

President and Chief Executive Officer

Marsh & McLennan Companies, Inc.

 

Accepted and Agreed:

/s/ Peter J. Beshar

(Signature)

3/25/10

(Date)



--------------------------------------------------------------------------------

Exhibit A

 

Board or Committee Membership   Rye Country Day School Base Salary   $800,000
Target Bonus Opportunity  

Bonus awards are discretionary.

Anticipated target bonus of 100% of base salary. Actual bonus may range from 0%
- 200% of target, based on individual and company performance targets
(including, but not limited to, targets related to your performance and MMC’s
financial performance) as MMC may establish from time to time.

Target Long Term Incentive Opportunity  

Long term incentive awards are discretionary.

Anticipated target grant-date value of $2,000,000.